Title: To George Washington from Frederick Phile, 7 March 1789
From: Phile, Frederick
To: Washington, George



Most Honored Sir
Philada March 7th 1789

I know well that your Excellency’s Goodness will induce You to excuse me for troubling you, on a Subject which is very interesting to me, and on which the future welfare of my Family very much depends; the United Suffrages of confederated America, have named you as President under the new Constitution, and I have no doubt your known Attachment to your Country, will make you obey its calls, and that you will accept of this important Office; If so, Your Excellency will have the nomination of the persons to fill the different Offices in the United States, and as the new Congress will have the sole power of levying Imposts and regulating Commerce, a Collector, and a Naval Officer, will be among the earliest of the Appointments.
I therefore presume to solicit your Excellency to be pleased to nominate me as Naval Officer for the Port of Philadelphia, which Office I have filled (I flatter myself with reputation) either as a Deputy, or Principal, upwards of thirty five Years; more than twenty Years previous to the revolution, I acted as Deputy Naval Officer for the Port of Philadelphia under Doctor Thomas Graeme, and did the Duties of the Office, I continued as Deputy under his Successor Mr Richard Hockley, and afterwards untill the declaration of Independence, under Mr Richard Penn, of these Gentlemen I received a Salary for my Service, and by that, and the Practice of Medicine (which is my

Profession) I supported my family; Soon after the revolution, and the Organization of Government in Pennsylvania, His Excellency the President and honorable Supreme Executive Council appointed me Naval Officer to the Port of Philadelphia, which Office I have continued to hold, and have the Appointment at this time, but as all Appointments under the State must cease in a very short period, it depends on your Excellency’s Goodness in a great measure Whether or not, I shall be continued under the new Constitution.
The present duties of my Office are now to enter and clear out all Vessels, to grant Registers for Vessels, to qualify Captains to the Truth of their Manifests (which are lodged in my Office) and have the Same Power as the Collector to seize smuggled Goods, I also examine all the Entries of Goods imported, and Invoices which pay a Duty after their having being first examin’d, by the Collector, or his Deputy, in order to see whether the Duties have been properly settled at the Collectors, and of which I keep a registry in my Office, the Naval Officer thus acting as a Check to the Collector. I did the Duties of both the Offices from the begining of the Year 1781 untill the Year 17⟨ ⟩ when the Legislature thought proper to new model the Department and Mr Sharp Delany was appointed Collector, and I was continued Naval Officer. Your Excellency will therefore observe, that I have from a very long Practice had every Opportunity of acquiring an intimate Knowledge of the duties of the Office, and with respect to my Conduct in executing the duties of said Office, I flatter myself I am able to produce the most ample Testimonials from the Executive of the State, I will only add, that I took an early and decided part in favor of the late Glorious revolution; I was with the Militia in the Field, and was an Exile from the City of Philadelphia, whilst it was possessed by the British; I suffered considerably in my Property during the Contest for American Liberty, I have a numerous family to support (consisting of seven Daughters) and have lately met with some heavy losses; I have many Years ceased to practice as a Physician on Account of the Office, as I could not attend both, and it would be very difficult ever to recover my Practice again, it therefore would be of the utmost importance to me and my helpless Family, to be continued in the Said Office.

I hope Your Excellency will forgive my troubling you with so long a letter on this Subject, and have not the least doubt but your Excellency will take such measures, as will be most likely to promote the real Interest of that Country for which you have so often manifested your Attachment; and should you think proper to favor me with your Sanction and Patronage in the present Business, it would ever be remembered with the most lively Gratitude. I am with the greatest Respect Your Excellency’s Most Obedient and very humble Servant

Fredck Phile

